McLennan, P. J.
(dissenting):
Before the commencement of this action there- had been a final judicial determination as to what metal baskets' manufactured by the defendant entitled the plaintiff to a royalty under the terms .of a contract entered into by the parties. By the terms of such contract the plaintiff furnished the tools and dies to the defendant to enable it to manufacture, the baskets which are the subject of this controversy. In' such prior action, the judgment in which was affirmed, by this court (90 App. Div. 611), there was' absolutely no ' dispute but that the baskets manufactured by the defendant were manufactured' by means of the tools and dies f ur-nished by the plaintiff. ■ In other words, it was not suggested that any metal baskets manufactured were so manufactured except by means of such tools and dies, and so far as appears, they could not have been manufactured otherwise. In that' case the judgment recovered, which was affirmed by this court, awarded to the plaintiff the royalties to which, he was entitled by the terms of such contract until the rendition of ■such judgment. Thereafter this action was commenced to recover such royalties as had accrued to the- plaintiff by reason of the continued manufacture by the defendant of such baskets after the rendition of .such judgment and while an. appeal therefrom was pending in the Court of Appeals. This court held that the complaint setting forth the facts indicated stated a good cause of action (110 App. Div. 443), and the Court of Appeals affirmed such decision. .
Prior to the service of the complaint the plaintiff-obtained-an order requiring the defendant to make discovery of its books showing practically the solid sheet metal baskets and pieced sheet metal baskets made by it between the 30tli day of September, 1902,'and the 10th day of October, 1904, or permitting the defendant, in lieu of showing such books, to deliver a statement- of the baskets so made by it. The defendant availed itself of such option, and delivered to the plaintiff such a statement. The plaintiff practically, in' lieu of giving evidence of what defendant’s books contained as to the number of baskets made by it, introduced the statement furnished' by the defendant as proof of such facts, and after proving the other necessary facts, rested. The defendant gave no evidence contradicting such proof, but seeks to impugn the validity and force *139of such statement upon’ the ground that by its precise terms, and the terms of the order under which it was given, it is not necessarily a correct statement of the baskets made by the defendant under the contract .between it and the plaintiff, and under which it was liable to pay royalties.
It seems to me that such statement was prima facie evidence that the baskets therein mentioned were manufactured under the contract adverted to, and with the tools and dies furnished by the plaintiff, and that such statement was sufficient upon which to base. a recovery in so far as the amount of damages was concerned; that under such circumstances it was incumbent upon the defendant to have proved, if it could, that the number of baskets included . in its statement were not manufactured, under "the contract by virtue of which the plaintiff was seeking to recover. It seems to me that the defense interposed is technical in the extreme, is without substance and ought not to be sanctioned.. Of course, the plaintiff did not know and could not have known of his own knowledge• the number of baskets manufactured by the defendant under the contract. He could only learn such facts "from an inspection of-the defendant’s books or from an examination of its officers or employees. He made application to the court for’such inspection or examination, and rather than submit to the same, the defendant offered tó furnish a statement of the facts, which the plaintiff accepted and relied upon and put in evidence upon the trial. We think the defendant ought.not now to be heard to suggest that the statement so furnished did not contain the information necessary upon which to base a claim for damages provided the-other necessary facts existed.
It seems to me that the judgment appealed from should be" affirmed, with costs, ‘
Judgment and order reversed and new trial ordered, with costs to the appellant to-abide event.